DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings were received on June 16, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Murakami (2004/0000673) in view of Yamazaki et al. (2005/0146551).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
As for claims 2 and 3, Murakami shows in Figs 2A, 2B, 3A, 11A-11D and related text a semiconductor device comprising: 
a pixel portion 22 comprising a transistor 14 and a light emitting element 17 electrically connected to the transistor (Figs. 2A-2B), the transistor comprising: 
     a semiconductor layer104/106a/107a/106b/106c/107b/106d; 
     a gate electrode 109b over and overlap the semiconductor layer; and 

a protective circuit 25 between the pixel portion and a driver circuit (Fig. 11A; [0075]), 
wherein the semiconductor layer comprises a region which does not overlap any of the gate electrode, the source electrode, and the drain electrode (Fig. 3A), 
wherein a part of a gate wiring layer 11 functions as the gate electrode, 
wherein the gate wiring layer comprises a first portion in the pixel portion. 
Murakami does not disclose the gate wiring layer comprises a second portion in the protective circuit, wherein the first portion and the second portion extend along a same direction, and wherein the first portion and the second portion do not extend in a same straight line.
Yamazaki et al. teach in Fig. 27 and related text the gate wiring layer 202 comprises a first portion in the pixel portion 3400 and a second portion in the protective circuit 563 (or 564), wherein the first portion and the second portion extend along a same direction, and wherein the first portion and the second portion do not extend in a same straight line.
Murakami and Yamazaki et al. are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Murakami with the specified feature(s) of Yamazaki et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include the gate wiring layer comprising a second portion in the In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues that "the rejection under 35 U.S.C. § 103(a) over Yamazaki in view of other cited references is improper, because Yamazaki does not qualify as a prior art" because 1) "with respect to Yamazaki, the applicable reference date of U.S. Pat. App. Pub. No. 2005/0146551 for the prior art purposes is July 7, 2005 (U.S. Publication date of a Non-Provisional Application No. 11/010,532 filed December 13, 2004), which fails to predate the present application's foreign application priority date of July 30, 2004, for Japanese Patent Application No. 2004-224660 (the JP '660 application). The date of invention by the Applicants can be considered, at the very latest, to be the present application's priority date of July 30, 2004"; and 2) "the subject matter of Yamazaki and the instant application were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person". 
1) Applicant cannot rely upon the certified copies of foreign priority papers to overcome this rejection because a translation of said papers has not been made of 
2) A sufficient submission to establish common ownership at the time the invention was made (i.e. an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c)) has not been submitted.
Therefore, Yamazaki et al. reference remains prior art against the instant application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.